Advisory Action
Applicant’s after final argument filed on 7/8/2022 has been fully considered. There are no amendments to the claims. The claim set of 7/8/2022 is, however, entered since it is a clean version and presents them in a better form for its potential appeal. Claims 3 and 17-19 are cancelled. Claims 1, 2, and 4-16 remain pending and rejected as outlined in the final office action of 5/9/2022.
Response to the Arguments
Applicant’s argument that the combination of WADE (WO-2016/02856-A1), hereinafter WADE in view of DAVIS (US-2016/0084490), hereinafter DAVIS fails to disclose all the limitations of independent claim 1, have been fully considered and found not to be persuasive (see 7/8/2022, page 8).
Applicant states that WADE contains no teaching or suggestion of encapsulating and attaching to the plastic substrate at least one of electronic circuits, light emitting diodes and graphic images. DAVIS fails to cure that deficiency to lead one of ordinary skill in the art to the instantly recited invention. DAVIS is directed to a thermally conductive thermoplastic polymer as a heat sink. The heat sink of DAVIS partially or fully surrounds the electrical/electronic component. Such a combination fails to teach or fairly suggest the instantly recited process.
	The Examiner admitted that WADE is silent on encapsulating another component in the plastic substrate (see final office action of 5/9/2022, pages 5-6). However, the Examiner pointed out that WADE generally teaches that its plastic substrate process is appropriate for housing of electrical equipment {[0066]} and since WADE is silent on how the encapsulation of an electrical component in a plastic housing is performed, one of ordinary skill in the art would have been highly motivated to look to prior art to determine an optimum approach. Such prior art is DAVIS.
	DAVIS discloses the limitation under dispute of “wherein at least one of electronic circuits, light emitting diodes and graphic images are encapsulated and attached to the plastic substrate” {[abstract], [0002] note the encapsulation and thus attachment, [0027] note that molding of plastic is done with the additional component and note the joining with the plastic, [0094] note placing the LED into the mold cavity first thus plastic will then be attached}.
Therefore, combination of WADE and DAVIS properly teaches the limitation above. As discussed above, an artisan would have been highly motivated to look to prior to determine an appropriate approach for such encapsulation. Additionally, this approach results in a more uniform and compact piece since both components are molded at the same time.
Regarding Applicant’s “heat sink” argument, the Examiner submits that this is an additional benefit of incorporating teaching of DAVIS in the method of WADE. Both DAVIS {[0032]} and WADE {[0031], [0032]} disclose the same materials for the plastic substrate (polycarbonate and polyester). Therefore, incorporation of DAVIS in WADE also results in an efficient dissipation of heat from the electrical equipment through the plastic substrate. This added benefit provides another motivation for one of ordinary skill in the art to combine WADE and DAVIS.
The Examiner notes that the rationale different from Applicant’s is permissible; in another word, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem; it is not necessary that the prior art suggest the combination to achieve the same advantage of result discovered by Applicant {see MPEP 2144 (IV)}.
Applicant’s argument that the other cited references do not disclose the “encapsulation” limitation are moot, since the Examiner only relied on DAVIS for this limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748